Exhibit 10.6.1

FIRST AMENDMENT TO THE
ANNTAYLOR STORES CORPORATION
2003 EQUITY INCENTIVE PLAN

        The AnnTaylor Stores Corporation 2003 Equity Incentive Plan (the “Plan”)
is hereby amended effective as of March 9, 2004 (the “Effective Date”) as set
forth below.

         1.        The second sentence of Section 6(f) of the Plan is hereby
amended in its entirety to read as follows, effective with respect to all
Options (as defined in the Plan) granted pursuant to the Plan, including
outstanding Options granted before the Effective Date:

          “In the event that the employment or service of an Optionee shall
terminate or cease other than by reason of death, Disability or Retirement, all
Options theretofore granted to such Optionee that are exercisable at the time of
such termination may, to the extent not theretofore exercised or canceled, be
exercised at any time within three (3) months after such termination of
employment or cessation of service, as applicable; provided, however, that the
Committee may in its discretion extend the period for exercise of such Options
to a date later than three (3) months after such separation or cessation date,
but in any event not beyond the date on which the Option would otherwise expire
pursuant to Section 6(e) hereof; provided, further, that if the employment of an
Optionee shall terminate for Cause, all Options theretofore granted to such
Optionee shall, to the extent not theretofore exercised, forthwith terminate
immediately upon termination.”


                 Except as set forth above, the Plan is hereby ratified and
affirmed in all respects.